Citation Nr: 1015484	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-16 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to July 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision rendered by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted a claim for 
service connection for PTSD and assigned an initial 30 
percent disability rating.  The Veteran appealed the 
decision, arguing that a higher disability evaluation was 
warranted.  During the pendency of the appeal, the RO 
assigned a 50 percent rating for PTSD.  Accordingly, as the 
Veteran is in receipt of less than the maximum schedular 
rating for PTSD, his case remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On the appellant's VA Form 9, Appeal to the Board of 
Veterans' Appeals, received by the RO in May 2008, the 
appellant requested a hearing at the RO before a Veterans Law 
Judge.  Later, on a second VA Form 9, received in February 
2009, the Veteran checked a box indicating that he did not 
want a Board Hearing.  In April 2010, the Board sent the 
Veteran a letter requesting clarification as to his hearing 
choice.  Later that month, the Veteran notified the Board 
that he did want a hearing before a Veterans Law Judge at the 
Detroit RO.  

To date, the Veteran has not been afforded the requested 
hearing, and there is no indication that he has withdrawn his 
request or otherwise waived his right to a Board hearing; 
hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 
(2009).

Finally, in a statement received in February 2009, the 
Veteran's attorney indicated that the Veteran was in receipt 
of Social Security Disability benefits due to his PTSD.  The 
RO should attempt to obtain these potentially relevant 
records.  See Golz v. Shinseki, 590 F.3d 1317 (2010) 
(describing VA's duty to assist the claimant in obtaining 
relevant Federal records.).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request records from 
the Social Security Administration 
pertinent to the Veteran's award of 
Social Security disability benefits, 
including any medical records.

All records/responses received should be 
associated with the claims file.  If the 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.

2.  Thereafter, the appellant should be 
scheduled for a hearing at the RO before 
a Veterans Law Judge following the usual 
procedures set forth in 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.704 
(2009).  Appropriate notification should 
also be provided to his representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


